Case 8:20-cv-00503-MSS-CPT Document 17 Filed 08/04/20 Page 1 of 1 PageID 125




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

STRIKE 3 HOLDINGS, LLC, a limited
liability company,

        Plaintiff,

v.                                                         Case No: 8:20-cv-503-T-35CPT

JOHN DOE, subscriber assigned IP
address 47.197.14.115, an individual,

        Defendant.


                     ORDER OF DISMISSAL WITH PREJUDICE

        Upon consideration of the parties’ Stipulation of Dismissal with Prejudice, (Dkt. 16),

and pursuant to Fed .R. Civ. P. 41, it is hereby ORDERED that this case is DISMISSED

WITH PREJUDICE. Each party shall bear its own attorneys’ fees and costs associated

with this matter. The Clerk is directed to terminate any pending motions and CLOSE this

case.

        DONE and ORDERED in Tampa, Florida, this 4th day of August, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Person
